Citation Nr: 1001031	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disorder, and if so, may such claim be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veteran Affairs (VA) St. Paul, Minnesota 
Regional Office (RO).


FINDINGS OF FACT

1.  Evidence added to the record since the prior final April 
2006 decision, relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
lumbar spine disorder, and raises a reasonable possibility of 
substantiating that claim.

2.  The Veteran's account of sustaining an in-service injury 
during a night parachute jump is credible.  

3. The Veteran has a current diagnosis of degenerative disc 
disease at L4-L5.

4.  There is a balance of evidence for and against the claim 
of service connection for a low back disability.  


CONCLUSION OF LAW

1.  Evidence added to the record since the April 2006 rating 
decision denying the Veteran's service connection claim for a 
lumbar spine disorder is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for the establishment of service connection for 
degenerative disc disease at L4-L5 have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  As it relates to the 
Veteran's claim to reopen service connection, since the Board 
is reopening the claim, any notice or development errors 
under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 regarding 
this claim are moot.  Moreover, given the favorable outcome 
of below, no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Application to Reopen Service Connection

A March 1958 rating action denied the Veteran's service 
connection claim for a back disorder, finding there was no 
evidence of any current disability.  In making this 
determination, the RO considered the Veteran's service 
treatment records and a VA examination.  Ultimately, the 
decision became final, after the Veteran failed to appeal the 
decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).

The RO declined to reopen the Veteran's service connection 
claim in rating actions dated in December 1977, September 
1993, and April 2006, concluding the Veteran had failed to 
establish any current disability related to service.  
Ultimately, these decisions became final, after the Veteran 
failed to appeal the respective decisions within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the prior final rating action.  The additional evidence 
includes VA treatment records related to the treatment of the 
Veteran's lumbar spine.  Of particular relevance are June 
2007 and January 2008 neurosurgery VA treatment records which 
suggest that an in-service trauma during parachute training 
contributed to the Veteran's current lumbar spine disorder.  

As the Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim, (a 
nexus between current disability and an in-service injury), 
the Board finds the newly submitted documents to be new and 
material evidence, within the meaning of 38 C.F.R. § 3.156(a) 
and the claim for service connection is reopened.  

Service Connection Claim

In February 2007, the Veteran initiated the present claim, 
maintaining he was involved in an in-service night parachute 
jump where he sustained an injury to his lower back.  
Accordingly, the Veteran maintained that he was entitled to 
service connection for his current back disorder, as it was 
related to this in-service injury.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

As indicated above, the Veteran served on active duty from 
January 1955 to January 1958, and his DD-214 indicates his 
receipt of the Parachutist Badge.  The Veteran's January 1955 
enlistment examination notes no abnormalities associated with 
the Veteran's spine or musculoskeletal system; however, a 
July 1956 service treatment record documents the Veteran's 
complaints of upper and lower back pain associated with 
"lifting on his job," which was further exacerbated on days 
he engaged in "a great deal" of physical active.  After 
evaluating the Veteran, he was diagnosed with moderate lumbar 
lordosis, although an x-ray taken at the time was negative.  
No subsequent service records reflect any back complaints, 
and the Veteran's November 1957 separation examination noted 
no abnormalities associated with the Veteran's spine, or 
musculoskeletal system.  

In connection with the Veteran's 1958 claim for benefits, he 
was provided a VA examination in March 1958, at which time he 
complained of ongoing back pain, that was worse with 
activity.  The examiner found Veteran's back revealed normal 
lumbar lordosis, no scoliosis, list, or pelvic tilt, and no 
restriction on range of motion.  Though no disorder 
associated with the Veteran's back was diagnosed at this 
time, an x-ray taken in April 1958, revealed what was 
interpreted as  "the 1st stages of rheumatoid type 
arthritis."

Approximately 20 years later, in November 1977, the Veteran 
again sought VA treatment for back pain.  At this time, the 
Veteran maintained he experienced back pain since his 
separation from service.  The VA who physician examined the 
Veteran's back, diagnosed him with "acute and chronic" low 
back pain, with X-rays revealing "Lumbarization of S1.  

In December 2006, the Veteran was provided another VA 
examination related to his back.  At this time, the examiner 
reviewed the claims folder and conducted an appropriate 
physician examination.  As part of this December 2006 
examination report, the examiner referenced the April 1958 X-
ray revealing rheumatoid arthritis, but concluded this did 
not play a role in any current impairment since if the 
Veteran actually had rheumatoid arthritis, he would have gone 
on to have clear signs and symptoms, which was not the case.  
The examiner also interpreted the Veteran's current X-rays as 
revealing simply "aging DJD (degenerative joint disease) 
changes," and ultimately concluded that current disability 
was not related to service.  

The Veteran's claims folder, however, is replete with 
treatments and surgery associated with his back.  At a June 
2007 VA neurosurgery consultation, the VA physician reviewed 
the Veteran's medical history and considered the Veteran's 
account of multiple in-service parachute jumps, and diagnosed 
significantly degenerated disc at L4-L5.  The physician 
further indicated that the Veteran's current diagnosis 

could be related to general wear and tear on the 
back over [the Veteran's] 57 years but certainly 
any activities such as jumping from a plane as a 
parachuter and landing hard on the ground could 
accelerate degeneration of the lumbar disk or even 
cause this though there is no way to prove with 
certainty that this could be the cause.  

A January 2008 VA treatment record also documents the 
Veteran's back treatment.  At this time, the Veteran relayed 
his account of landing hard during a night jump in-service 
and he was again examined by a VA physician.  An MRI taken at 
this time revealed "significant degenerative disc disease 
with endplate changes."  The VA care provider then indicated 
that it was as likely as not that the in-service hard landing 
during a night parachute jump may have contributed to the 
Veteran's current L4-L5 disc degeneration and chronic low 
back pain.  

Although the Veteran's service treatment record is negative 
for any treatments related to a parachute injury, the record 
of his parachute training, and the Veteran's numerous sworn 
statements relaying this credible account of events is 
sufficient to establish this in-service event.  See Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).  [Even absent this 
account, at a minimum, the Veteran's service treatment record 
does indicate he was treated for back complaints while in-
service.]  

To deny the claim, the evidence must preponderate against it.  
Here, however, while one VA physician has concluded the 
Veteran's current disability is simply one that is consistent 
with the aging process, and unrelated to his military 
service; others have offered that it is plausibly related to 
his military training, and about which the Veteran has 
complained over the years.  As neither position appears 
conclusive, the Board considers the evidence to be in 
equipoise, in which case, the law requires the claim to be 
granted.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a lumbar spine disorder, and 
this aspect of the claim is granted.  

Service connection for degenerative disc disease at L4-L5 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


